GIERKE, Judge
(concurring in part, dissenting in part, and concurring in the result):
I agree with the majority’s analysis and conclusions regarding multiplicity, except for that portion pertaining to specification 2 of Additional Charge II. The military judge characterized that offense as a “general disorder.” (R. 304) The majority opinion regards it as “analogous to wrongful cohabitation.” 40 MJ at 247. Whichever way it is characterized, appellant’s conduct with his stepdaughter was criminal only because she was his stepdaughter and he was married to someone else. That same conduct was already charged as incest and adultery. The same conduct should not be charged as both a specific offense and a general disorder. See RCM 907(b)(3)(B), Discussion, Manual for Courts-Martial, United States, 1984. I would hold that the “general disorder” in specification 2 of Additional Charge II should have been dismissed as multiplicious with the adultery and incest in specifications 1 and 2 of Charge II.
In any event, I am satisfied that any prejudice as to sentence was cured by the convening authority’s substantial reduction of the confinement portion of the sentence. Accordingly, I concur in the result in all other respects.